DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1, 9-10, and 21 are pending and have been examined in this application. 
An information disclosure statement (IDS) has been filed on 11/20/2018 and reviewed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “the handles” in line 12. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the handles” to --handles--.
Claim 1 recites the phrase “the handle of a rod within the circular opening” in line 14. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the handle of a rod within the circular opening” to --the handles of the two rods within the two circular openings--.
Claim 1 recites the phrase “the tips” in line 22. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the tips” to --tips--.
Claim 1 recites the phrase “a surface” in line 22. This is a double inclusion of “a surface” in line 17. The Examiner suggests changing “a surface” to --the surface--.
Claims 9-10 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Honermann et al. (U.S. Pub. 20190313813) in view of Knutson et al. (U.S. Pat. 8875963), Swaim (U.S. Pat. 4027798), and Weber (U.S. Pub. 20140137460).
In regard to claim 1, Honermann et al. disclose a rod holder assembly, comprising: a rod holder locking member mounted on a shelf (Paragraph [0020] and Paragraph [0022], where a slidable rod holder member 101 can be mounted on a shelf structure), said rod holder locking member comprising a fixed base mounted to the shelf, wherein the fixed base comprises a slide attached to the locking member and configured to move the locking member between a first and a second position, said first position away from the interior of the shelf and said second position toward the interior of the shelf (Paragraph [0004], Paragraph [0036], and Figs. 1-4, where the slidable rod holder member has a fixed base 402 and a slide 306 which is attached to the rod holder locking member and engaged with a support structure such as a shelving unit and where the slide is configured to move the locking member between a first position away from the interior of the shelf and a second position toward the interior of the shelf). Honermann et al. do not disclose 
Honermann et al. as modified by Knutson et al. do not disclose a rod tip support mounted within the cabin at a location spaced from the rod holder locking member for supporting a tip of the rod having its handle locked in said rod holder locking member; the rod tip support comprises a cradle shaped member; the rod tip support is mounted above the surface on which the slidable rod holder locking member is mounted. Swaim discloses a rod tip support (Figs. 5-6, where there is rod tip support 56) mounted at a location spaced from the rod holder locking member for supporting a tip of the rod having its handle 
Honermann et al. as modified by Knutson et al. and Swaim do not disclose the rod tip support mounted to a surface above the shelf through a hinge for allowing the rod tip 
Honermann et al. as modified by Knutson et al., Swaim, and Weber do not disclose the rod tip support comprising two curved cradle shaped members for supporting the tips of two rods. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the rod tip support comprising two curved cradle shaped members for supporting the tip of two rods, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation would have been to allow the user to place two rod handles in the circular openings of the rod holder locking member and to support the two respective rod tips via two curved cradle shaped members.
In regard to claim 9, Honermann et al. as modified by Knutson et al., Swaim, and Weber disclose the rod holder assembly of claim 1, wherein said locking clip is connected to the top locking plate and the bottom locking plate for locking the top locking plate to the bottom locking plate in the closed position (Knutson et al., Fig. 6A and 6B, where there is a locking clip 28/29 connected to the top and bottom locking plates for locking the top locking plate 22 and the bottom locking plate 14 in the closed position).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Honermann et al. (U.S. Pub. 20190313813) in view of Knutson et al. (U.S. Pat. 8875963), Swaim (U.S. Pat. 4027798), and Weber (U.S. Pub. 20140137460) as applied to claim 1, and further in view of Riddle et al. (U.S. Pat. 3672513).
In regard to claim 10, Honermann et al. as modified by Knutson et al., Swaim, and Weber disclose the rod holder assembly of claim 1. Honermann et al. as modified by Knutson et al., Swaim, and Weber do not disclose a plurality of rod holder assemblies mounted in the cabin of the boat. Riddle et al. disclose a plurality of rod holder .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Honermann et al. (U.S. Pub. 20190313813) in view of Knutson et al. (U.S. Pat. 8875963), Swaim (U.S. Pat. 4027798), and Weber (U.S. Pub. 20140137460).
In regard to claim 21, Honermann et al. disclose a rod holder assembly, comprising:5Appl. No. 16194,822Response to Office Action dated September 29,2020Attorney Docket No. GRWB5018 a rod holder locking member mounted on a shelf (Paragraph [0020] and Paragraph [0022], where a slidable rod holder member 101 can be mounted on a shelf structure), said rod holder locking member being slidable between a first position away from the interior of the shelf and a second position toward the interior of the shelf (Fig. 1, Paragraph [0004], and Paragraph [0026], where the slidable rod holder member can be moved between a first position away from the interior of the shelving unit (away from the wall 104) and a second position toward the interior of the shelving unit (toward the wall 104)); the rod holder locking member comprises a fixed base mounted to the shelf, wherein the fixed base comprises a slide attached to the bottom locking plate and configured to move the bottom locking plate between said first and second positions (Paragraph [0004], 
Honermann et al. as modified by Knutson et al. do not disclose a rod tip support mounted within the cabin at a location spaced from the rod holder locking member for supporting a tip of a rod having its handle locked in said rod holder locking member. Swaim 
Honermann et al. as modified by Knutson et al. and Swaim do not disclose a surface above and spaced from the shelf having the rod tip mounted thereon. However, Swaim does disclose the rod tip support is mounted above the surface on which the slidable rod holder locking member is mounted (Fig. 5 and Column 2, lines 45-66, where the rod tip support 56 can be mounted on any surface where a rack could be mounted (such as a roof 
Honermann et al. as modified by Knutson et al. and Swaim do not disclose the rod tip support is connected to the surface through a hinge for allowing the rod tip support to be folded to be flush against the surface when not in use. Weber discloses the rod tip support is connected to a surface through a hinge for allowing the rod tip support to be folded to be flush against the surface when not in use (Fig. 7 and Paragraph [0021], where the rod tip support 14 can be folded flush against a surface when not in use via hinge 18). Honermann et al. and Weber are analogous because they are from the same field of endeavor which include rod holding devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Honermann et al. as modified by Knutson et al. and Swaim such that the rod tip support is connected to the surface through a hinge for allowing the rod tip 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the rod holder assembly placed in a cabin of a boat, said cabin including a shelf extending along the outboard portion of the cabin and a surface above the shelf with a surface facing the shelf to define a cubby hole in the cabin, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. It is old and well known that the rod holder assembly of Honermann et al. as modified by Knutson et al., Swaim, and Weber could be mounted in the cabin of a boat, the shelving unit of Honermann et al. as modified by Knutson et al., Swaim, and Weber could be placed in the cabin of a boat, and the shelving unit of Honermann et al. as modified by Knutson et al., Swaim, and Weber could have an upper surface to define a recessed cubby hole. Furthermore, the slidable rod holder member of Honermann et al. is engaged with a support structure such as a shelving unit which includes a recessed area (cubby hole) as shown in Paragraph [0004] and Fig. 4. The motivation would have been such that storing the fishing rod in a recessed cubby hole in the cabin of a boat would prevent damage from the elements such as rain or wind and prevent it from accidental damage by the user when the cabin was being used.


Response to Arguments
Applicant's arguments, filed 08/12/2021, have been fully considered but they are not persuasive. Specifically, Honermann et al. (U.S. Pub. 20190313813) in view of Knutson et al. (U.S. Pat. 8875963), Swaim (U.S. Pat. 4027798), and Weber (U.S. Pub. 20140137460)  disclose claims 1 and 21 as specified under Claim Rejections - 35 USC § 103 above. In regard to the arguments that the claimed details of the rod tip support are not disclosed in the prior art, the explanations below are reiterated. 
Swaim teaches a rod tip support mounted at a location spaced from the rod holder locking member for supporting the tip of a rod having its handle locked in said rod holder locking member in Figs. 5-6, where there is rod tip support 56 and where rod tip support 56 is mounted at a location spaced from the rod holder locking member 10/12 for supporting the tip of a rod 52.
Additionally, Weber teaches the rod tip support is connected to a surface through a hinge for allowing the rod tip support to be folded to be flush against the bolster surface when not in use in Fig. 7 and Paragraph [0021], where the rod tip support 14 can be folded flush against a surface when not in use via hinge 18.
Lastly, Swain teaches the rod tip support comprises a cradle shaped member in Fig. 6, where rod tip support 56 has a cradle shaped member 58. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the rod tip support comprise two curved cradle shaped members for supporting the tip of two rods, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation would have been to allow the user to place two rod handles in the circular 
Based in part on the aforementioned reasons, independent claims 1 and 21 and their respective dependent claims are rejected as fully detailed in the 35 USC § 103 section above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of fishing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647